     Case 2:16-cv-04072-JS-ST Document 104 Filed 03/10/20 Page 1 of 4 PageID #: 604



BH             S    HALL BOOTH SMITH, P.C.
                        ATTORNEYS AT LAW
                                                 Jeffrey T. Wolber
                                                 Phone: 212-805-3639
                                                 jwolber@hallboothsmith.com
                                                                                            Please Note New Address:
                                                                                            366 Madison Ave, 5th Floor
                                                                                            New York, NY 10017


                                                 Attorney                                  Office: (212) 805-3630
                                                                                           www.hallboothsmith.com



                                                   March 10, 2020

     VIA ECF Only:
     Steven Tiscione, Magistrate Judge
     United States District Court
     Eastern District of New York
     100 Federal Plaza
     Central Islip, NY 11722


     RE:      Rene v. Mustafa et al
              2:16-cv-04072-GRB-ST
              Hon. Gary R. Brown, presiding

     Dear Magistrate Tiscione:

              Please accept this correspondence as a motion to be removed from the ECF attorney list
     for this matter, with corresponding removal from the list of notice recipients. I am currently listed
     as an attorney of record for Defendant Tanzia Mustafa, M.D. The reason for this request is that
     I am no longer with the law firm of Martin Clearwater & Bell LLP.

             Please note that my removal will not prejudice Defendant Mustafa because Gregory John
     Radomisli, Esq., is currently listed as an attorney of record for this defendant, and upon
     information and belief, he is still at Martin Clearwater & Bell LLP. I have enclosed the Attorney
     List for your reference.

              Thank you for your attention to this matter.

                                                                              Ve
                                                                               9     truly yours,


                                                                              Je r
                                                                                         2/-Wolber

     Enclosure




                                                  NEW YORK, NY
           ALABAMA I FLORIDA I GEORGIA I NEW JERSEY I NEW YORK I NORTH CAROLINA I SOUTH CAROLINA I TENNESSEE
3/10/2020                                    Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)-Query Attorneys
             Case 2:16-cv-04072-JS-ST Document 104 Filed 03/10/20 Page 2 of 4 PageID #: 605
                                             2:16-cv-04072-GRB-ST Rene v. Mustafa et al
                                                           Gary R. Brown, presiding
                                                           Steven Tiscione, referral
                                                            Date filed: 07/22/2016
                                                         Date of last filing: 02/28/2020

                                                                  Attorneys

    Amy E. Bedell
    Lewis Jolts Avallone Aviles LLP
    One Ca Plaza
    Suite 225
    Islandia, NY 11749                                                                   Brunswick Hospital Center, Inc.
                                                                  representing
    631-755-0101                                                                         (Defendant)
    631-755-0117 (fax)
    aebedell@lewisjohs.corn
     Assigned: 02/26/2020
     ATTORNEY TO BE NOTICED


                                                                                         M.D. Ejike Onuogu
                                                                                         (Defendant)


                                                                                         M.D. Tahira N. Sial
                                                                                         (Defendant)


    William M. Brooks
    Barry Seidel and Associates
    225 Eastview Drive
    Central Islip, NY 11722
                                                                                         Diana Rene
    (631) 761-7086                                                representing
                                                                                         (Plaintiff
    williamb@tourolaw.edu
     Assigned: 07/22/2016
     LEAD ATTORNEY
     ATTORNEY TO BE NOTICED


    Diana Marie Carlino
    Rosewnblum Newfield, LLC
    One Landmark Sq
                                                                                         Bells Nurses Registry & Employment
    5th Floor
                                                                                         Agency Inc.
    Stamford, CT 06901
                                                                                         90-50 Parsons Boulevard
    203-358-9200                                                  representing
                                                                                         Jamaica, NY 11432
    203-358-0687 (fax)
                                                                                         718-297-4446
    dcarlino@rosenblumnewfield.com
                                                                                         (ThirdParty Defendant)
     Assigned: 01/15/2018
     LEAD ATTORNEY
     ATTORNEY TO BE NOTICED


                                                                                         Melina Francoeur

https://ecf.nyed.uscourts.gov/cgi-bin/qryAttorneys.pl?388936                                                                       1/4
3/10/2020                                    Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)-Query Attorneys
            Case 2:16-cv-04072-JS-ST Document 104 Filed 03/10/20 Page 3 of 4 PageID #: 606
                                                                                         (Defendant)


                                                                                         Bells Nurses Registry & Employment
                                                                                         Agency Inc.
                                                                                         90-50 Parsons Boulevard
                                                                                         Jamaica, NY 11432
                                                                                         718-297-4446
                                                                                         (ThirdParty Plaintiff)


    Michelle Ashley Frankel
    Martir Clearwater & Bell LLP
    220 East 42nd Street
    New York, NY 10017
                                                                                         M.D. Tanzia Mustafa
    212-697-3122                                                  representing
                                                                                         (Defendant)
    212-949-7054 (fax)
    michelle.frankel@mcblaw.cotn
     Assigned: 10/16/2018
     ATTORNEY TO BE NOTICED


    Jeffrey D. Hummel
    Lewis Johs Avallone Aviles LLP
    One Ca Plaza, Suite 225
    Islandia, NY 11749
    (631)755-0101                                                                        Brunswick Hospital Center, Inc.
                                                                  representing
    (631)755-0117 (fax)                                                                  (ThirdParty Plaintiff)
    jdhummel@lewisjohs.com
     Assigned: 12/02/2016
     LEAD ATTORNEY
     ATTORNEY TO BE NOTICED


                                                                                         Brunswick Hospital Center, Inc.
                                                                                         (Defendant)


                                                                                         M.D. Ejike Onuogu
                                                                                         (Defendant)


                                                                                         M.D. Tahira N. Sial
                                                                                         (Defendant)


    Peter Koziolkowsky
    Rosenblum Newfield LLC
    50 Main Street
    Whiteplains, NY 10606
                                                                                         Melina Francoeur
    914-686-6100                                                  representing
                                                                                         (Defendant)
    914-686-6140 (fax)
    pkoziolkowsky@rosenblumnewfield.com
     Assigned: 05/30/2018
     ATTORNEY TO BE NOTICED

https://ecf.nyed.uscourts.gov/cgi-bin/qryAttorneys.pl?388936                                                                       2/4
3/10/2020                                     Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)-Query Attorneys
            Case 2:16-cv-04072-JS-ST Document 104 Filed 03/10/20 Page 4 of 4 PageID #: 607
    James Newfield                                                 representing           Melina Francoeur
    Rosenblum Newfield                                                                    (Defendant)
    50 Main Street
    White Plains, NY 10606
    914-686-6100
    914-686-6140 (fax)
    jnewfield@rosenblumnewfield.com
     Assigned: 03/26/2018
     PRO HAC VICE
     ATTORNEY TO BE NOTICED


                                                                                          Bells Nurses Registry & Employment
                                                                                          Agency Inc.
                                                                                          90-50 Parsons Boulevard
                                                                                          Jamaica, NY 11432
                                                                                          718-297-4446
                                                                                          (ThirdParty Defendant)


    Gregory John Radomisli
    Martin, Clearwater & Bell
    220 East 42nd Street
    New York, NY 10028
                                                                                          M.D. Tanzia Mustafa
    212-916-0923                                                   representing
                                                                                          (Defendant)
    212-949-7054 (fax)
    radomg@mcblaw.corn
     Assigned: 10/20/2016
     ATTORNEY TO BE NOTICED


    Barry S. Seidel
    Barry Seidel and Associates
    148-55 Hillside Avenue
    Jamaica, NY 11435                                                                     Diana Rene
                                                                   representing
    (718) 793-1133                                                                        (Plaintiff)
     Assigned: 07/22/2016
     LEAD ATTORNEY
     ATTORNEY TO BE NOTICED


    Jeffrey Thomas Wolber
    Hall Booth Smith
    366 Madison Ave
    5th Floor
    New York, NY 10017
                                                                                          M.D. Tanzia Mustafa
    212-805-3639                                                  representing
                                                                                          (Defendant)
    917-781-0811 (fax)
    Jeffreytwolber@gmail.corn
     Assigned: 08/20/2018
     LEAD ATTORNEY
     ATTORNEY TO BE NOTICED


                                                                                                                      If
https://ecf.nyed.uscourts.gov/cgi-bin/qryAttorneys.pl?388936                                                                        3/4
